Citation Nr: 0428830	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from May 10, 1989, to 
December 31, 2000.  The veteran had unverified service of 
nine years, six months and twenty seven days prior to May 10, 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for back and neck 
disabilities.

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C.  A copy 
of the hearing transcript has been associated with the claims 
file. 


FINDINGS OF FACT

1.  By a June 2001 decision, the RO denied claims of 
entitlement to service connection for back and neck 
disabilities.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not complete an 
appeal. 

2.  Evidence received since the June 2001 RO decision is new, 
but it does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for back disability or neck disability.


CONCLUSIONS OF LAW

1.  A June 2001 decision whereby the RO denied claims of 
entitlement to service connection for neck and back 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for back disability 
or his claim of service connection for neck disability.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946 and arthritis becomes manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2003).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  "New" evidence is existing 
evidence not previously submitted to agency decision makers. 
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted above, service connection for neck and back 
disabilities was denied in an unappealed RO decision of June 
2001.  In that decision, the RO concluded that, while service 
medical records revealed that the veteran had received 
treatment for complaints relating to his back and neck, 
chronic back and neck disabilities were not found upon VA 
examination in December 2000.  Thus, the RO determined that 
there was no medical evidence of then-current back or neck 
disability that was attributable to disease or injury 
incurred in or aggravated by service.  As a result, service 
connection for back or neck disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior final decision in June 
2001.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence that was of record at the time of the RO's June 2001 
RO decision included the veteran's service medical records.  
A June 1983 Report of Medical History reflects that the 
veteran indicated that he had a little back pain, but that he 
was not on any medication.  At that time, he denied having 
any recurrent back pain.  A June 1983 physical examination 
report reflects that the veteran's spine was found to have 
been "normal."  A note in May 1984 reflects that the 
veteran was seen for low back pain and headaches.  At that 
time, a review of the veteran's systems revealed essentially 
normal findings.  In April 1991, the veteran complained of 
having off and on right neck pain for the previous month, 
which was not associated with any trauma.  Neurological 
symptoms were not reported.  The veteran related that the 
pain radiated into the right trapezius.  After an examination 
of the neck, an assessment of muscle strain of the right 
trapezius was recorded by the evaluating physician.  In May 
1991, the veteran complained of muscle tightness in his 
cervical spine, which had decreased in frequency since his 
last visit but had increased over the previous three nights.  
He related that the pain continued when he slept or lay on 
his stomach, increased when he sat for approximately thirty 
minutes and was associated with cramping of the left thoracic 
area.  After an examination of the cervical spine, which was 
essentially normal with the exception of some tightness on 
the left, an assessment of decreased pain with frequency 
since late April 1991 was recorded by the treating physician.  
When seen in May 1992, the veteran complained of having low 
back pain after running and performing sit-ups.  He denied 
having any previous injury.  After an examination of the 
back, which showed slight lordosis, mild spasm of the lumbar 
paraspinal muscles, with the left being greater than the 
right, and decreased flexion and right side bending, an 
assessment of lumbar strain with spasm was entered by the 
evaluating physician.

When seen in December 1997, the veteran complained of left 
hip pain after he fell on a basketball court.  At that time, 
he related that the pain was initially in his low back but 
that it had gradually resolved and had shifted to his left 
lateral hip and thigh.  An assessment of left trochanteric 
bursitis versus iliotibial band syndrome was entered by the 
examiner.  In October 1998, the veteran complained of having 
back and "knee" problems.  It was noted that he had 
recently started running.  An assessment of overuse syndrome 
was recorded by the examiner.

In early December 1999, the veteran complained of having 
"shoulder" and back pain after he was involved in a motor 
vehicle accident.  He reported having an increase in pain in 
the "shoulder" when he extended it about his head 
(previously, it had been a dull ache.)  The veteran also 
related that he had back pain, which was located in the 
center lumbar spine but was not associated with any numbness 
or tingling of the legs.  After an examination of the back, 
which revealed minimal tenderness over the lumbar paraspinal 
muscles, an impression of low back pain was recorded by the 
examiner.  When seen in physical therapy in mid-December 
1999, the veteran complained of having persistent right 
neck/shoulder pain after having been involved in a motor 
vehicle accident a few months earlier.  He reported that, 
after the accident, he did not seek medical attention until 
November 1999.  The veteran indicated that the pain was 
primarily located in the superior aspect of his "shoulder" 
and that it would radiate to the lateral arm region when he 
tried to pick up an object.

An October 2000 retirement examination report reflects that 
the veteran's spine and other musculoskeletal extremities 
were found to have been "normal."  A November 2000 Report 
of Medical History reflects that the veteran indicated that 
he had had recurrent back pain or back injury.  On a privacy 
act statement, dated in November 2000, the veteran indicated 
that he intended to seek disability benefits from VA for his 
knees, ankle and back problem.

Also of record at the time of the RO's June 2001 rating 
decision was a December 2000 VA examination report.  A review 
of that report reflects that the veteran indicated that his 
low back was tight and that he had had pain off and on for 
the previous two years, which was usually related to playing 
basketball.  He denied ever being on medication for his back.  
The VA examiner reported that a review of "Sick Call 
visits" showed an episode of low back pain in 1998, when the 
veteran was running and, in 1997, the veteran had low back 
pain for two months after he fell and landed on his rear.  
The veteran related that his neck did not bother him.  After 
an examination of the back and neck, the examiner concluded 
that there were no objective findings or disabilities with 
respect to either the back or neck.  

Evidence received since the June 2001 rating decision 
included private treatment reports, submitted by K. H. S., D. 
C., dated from August 1995 to March 1998, reflecting that the 
veteran sought treatment for back and neck pain during 
service.  When seen in January 1997, the veteran's spine was 
completely subluxation free at L5, and the C7 vertebra was 
non-tender.  Upon evaluation in March 1998, the veteran was 
noted to have been feeling a lot better, and that he was 
fully functioning at 100 percent. 

Also added to the record since the RO's June 2001 decision is 
a June 2004 hearing transcript.  During the June 2004 
hearing, the veteran testified that he had had neck and back 
pain since 1992 and that he had sought treatment from a 
private chiropractor during service.

The medical evidence added to the record is new in that it 
was not of record at that time of the RO's June 2001 rating 
decision.  However, none of the newly received evidence is 
material because the substance of the treatment reports of K. 
H. S., D. C. do not relate to an unestablished fact necessary 
to substantiate either claim for service connection.  This is 
so because it merely reiterates established facts extracted 
from the veteran's service medical records, which have been 
of record from the outset, namely that the veteran was 
followed in service for complaints of back and neck problems.  
Thus, the substance of the treatment reports from K. H. S., 
D.C. is not material.  The reports show treatment for back 
and neck pain during service but do not contain any clinical 
evidence that the veteran currently has chronic back or neck 
disability.  In short, the new evidence does not tend to 
prove anything that was not previously shown.

The transcript of the veteran's June 2004 hearing before the 
undersigned in Washington, D.C. is new to the record.  
However, it contains lay statements by the veteran which 
merely reiterate his previously made contention that he has 
chronic back and neck disabilities that were acquired while 
in military service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).  However, medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, lay statements cannot provide a competent medical 
diagnosis or a competent medical opinion regarding causation, 
and, as the veteran is a layperson, his statements as to 
medical diagnosis and causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Thus, his statements do 
not, by themselves or when considered with the previous 
evidence of record, help establish a fact necessary to 
substantiate either claim.

In short, although the newly received evidence was not of 
record in June 2001, it does not tend to support either of 
the veteran's claims in a manner not already shown in June 
2001.  Therefore, the Board concludes that the newly received 
evidence is not material, and therefore, is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).  
Neither claim is reopened.

In deciding this case, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the veteran, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the veteran's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to provide notice.

There is no evidence or information needed to complete the 
applications.  The veteran has submitted the necessary 
information to show that he is seeking to reopen his 
previously denied claims of service connection for back and 
neck disabilities. 

The veteran submitted his claims to reopen in October 2002.  
In, a November 2002 letter to the veteran and in an April 
2003 statement of the case, the RO informed the veteran and 
notified him of the evidence/information needed to 
substantiate his claims and establish service connection for 
back and neck disabilities.  The veteran was advised of what 
VA would do to assist him in the development of his claims 
and what he should do in support of his claims.  He was told 
that he could submit any other information or evidence in 
support of his claims or identify the same and request the 
RO's assistance in obtaining the information/evidence.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claims of service connection.  
The veteran was specifically told what was required of him 
and what VA would do.  Consequently, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that as for the 
applications to reopen, even the VCAA recognizes that VA may 
not reopen and reach the merits of a claim except when new 
and material evidence is secured.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (the Board does not have jurisdiction to act on a 
previously denied claim unless new and material evidence is 
presented).  The veteran has been given opportunity to submit 
new and material evidence and VA has assisted where 
appropriate, such as providing him with a hearing concerning 
his appeal and securing private treatment records identified 
by the appellant in support of his application to reopen.  
Nevertheless, absent the presentation of new and material 
evidence, the Board does not have jurisdiction to act 
further.  Consequently, the Board finds that VA has fulfilled 
its duty to assist under the VCAA.


ORDER

The application to reopen a claim of entitlement to service 
connection for back disability is denied.

The application to reopen a claim of entitlement to service 
connection for neck disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



